 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          In re PHILLIP O. EMIABATA,                          CASE NO. C17-1752MJP

11                                  Appellant,                  ORDER ON “APPELLANT
                                                                MOTION TO SHOW CAUSE”
12                  v.

13          SPECIALIZED LOAN SERVICING,
            LLC, and AVAIL 1 LLC,
14
                                    Appellees.
15

16
            Appellant has had a bankruptcy appeal action pending before this Court since November
17
     2017. The Court will not retrace the winding path that this litigation has taken since its filing.
18
     There have been a series of starts and stops, with missteps from both the Court and the
19 Appellant. However, with Appellant’s filing of his Statement of Issues on Appeal (Dkt. No. 52)

20 and the creation of a briefing schedule (Dkt. No. 55), the matter appeared to be back on course

21 and headed to resolution. When the Court granted Appellant’s Motion for Extension of Time to

22 file his opening brief (Dkt. No. 58) on January 9, 2019, that order made clear that there would be
     no further continuances of this matter.
23

24

     ORDER ON “APPELLANT MOTION TO SHOW
     CAUSE”- 1
 1          The Court is now in receipt of Appellant’s “Motion to Show Cause” (Dkt. No. 59) – in a

 2 case noteworthy for its miscommunications and misunderstandings, Appellant’s latest pleading

 3 may have set a new standard. The essence of the motion appears to be Appellant’s belief that
     his matter is still stayed, and that he is waiting for the stay to be lifted before he proceeds. He
 4
     claims that his belief is based on an order issued on February 5, 2018. Appellant had filed a
 5
     motion to recuse this Court and, in keeping with Local Rules, this Court’s refusal to recuse was
 6
     referred to the Chief Judge for review. The order referring the recusal issue to the Chief Judge
 7
     indicated that “[t]his action and all motions currently pending before the Court are hereby
 8 STAYED pending resolution of the recusal issue.” (Dkt. No. 17 at 3.)

 9          The recusal was referred to the Chief Judge. Less than two weeks later, the Chief Judge

10 issued an Order Affirming Judge Pechman’s Denial of Motion to Recuse. (Dkt. No. 19.) At that

11 point, the recusal issue was resolved and the stay was lifted. Although the Chief Judge’s order

12 did not specifically state “the stay is lifted,” the recusal issue had clearly been resolved and the
     case continued forward. For the next 11 months, this Court issued orders in the matter and
13
     Appellant filed numerous pleadings before this Court requesting (and receiving) rulings.
14
            Simply put, the Court does not accept Appellant’s representation that he thought this
15
     matter was still stayed and that he was waiting for an order lifting the stay. He also alleges error
16
     and/or confusion based on an appeal to the Ninth Circuit which he improperly made in January
17 2018 following an adverse ruling on a motion to stay. That appeal was dismissed in August

18 2018 (Dkt. No. 42) and the matter has been firmly under the supervision of this Court for the past

19 year; again, Appellant’s claim that his issues with the Ninth Circuit are somehow unresolved and

20 warrant further continuances in this matter have no merit.

21          Appellant’s request “for extension of time 21 days for Appellant to correct the

     deficiencies” which he claims are in the record is DENIED.
22
            Appellant’s opening brief in his appeal is due February 7, 2018. As previously noted, he
23
     will receive no further continuances of the deadlines in this case.
24

     ORDER ON “APPELLANT MOTION TO SHOW
     CAUSE”- 2
 1        The clerk is ordered to provide copies of this order to Appellant and to all counsel.

 2        Dated this 31st day of January, 2019.

 3

 4

 5

 6

 7                                                      A
                                                        Marsha J. Pechman
 8                                                      United States Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON “APPELLANT MOTION TO SHOW
     CAUSE”- 3
